DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2021, 10/18/2021, 1/27/2022, 4/28/2022, 7/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,056,764. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features found in claims 17-32 are also found in claims 1-16 of the ‘764 patent.

Application 17/230,696				U.S. Patent No. 11,056,764
17. A phased array antenna panel, comprising: a master chip configured to drive in parallel a plurality of control and data buses coupled to a plurality of first antennas and a plurality of second antennas; a first radio frequency (RF) front end chip between said first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas; and produce a first phase-shifted output signal based on a first phase shift of said first input signals; a second RF front end chip between said second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas; and produce a second phase-shifted output signal based on a second phase shift of said second input signals; and a combiner RF chip configured to: receive said first phase-shifted output signal and said second phase-shifted output signal; and produce a power combined output signal based on said first phase-shifted output signal and said second phase-shifted output signal.
1. A phased array antenna panel, comprising: a first radio frequency (RF) front end chip between a first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas, and produce a first phase-shifted output signal based on a first phase shift of said first input signals; a second RF front end chip between a second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas, and produce a second phase-shifted output signal based on a second phase shift of said second input signals; and a combiner RF chip configured to: receive said first phase-shifted output signal and said second phase-shifted output signal, combine a first power of said first phase-shifted output signal and a second power of said second phase-shifted output signal, and produce a power combined output signal based on said combination of said first power signal and said second power signal.
18. The phased array antenna panel of claim 17, wherein said combiner RF chip comprises a lumped-element power combiner.
2. The phased array antenna panel of claim 1, wherein said combiner RF chip comprises a lumped-element power combiner.
19. The phased array antenna panel of claim 18, wherein said lumped-element power combiner comprises at least one of an on-chip capacitor or an inductor.
3. The phased array antenna panel of claim 2, wherein said lumped-element power combiner comprises at least one of an on-chip capacitor or an inductor.
20. The phased array antenna panel of claim 17, wherein said first phase-shifted output signal and said second phase-shifted output signal are fed into respective input buffers in said combiner RF chip.
4. The phased array antenna panel of claim 1, wherein said first phase-shifted output signal and said second phase-shifted output signal are fed into respective input buffers in said combiner RF chip.
21. The phased array antenna panel of claim 17, wherein said combiner RF chip includes an output buffer, and wherein said output buffer is configured to generate a buffered power combined output signal based on said power combined output signal.
5. The phased array antenna panel of claim 1, wherein said combiner RF chip includes an output buffer, and wherein said output buffer is configured to generate a buffered power combined output signal based on said power combined output signal.
22. The phased array antenna panel of claim 17, wherein said combiner RF chip is substantially centered between said first RF front end chip and said second RF front end chip.
6. The phased array antenna panel of claim 1, wherein said combiner RF chip is substantially centered between said first RF front end chip and said second RF front end chip.
23. The phased array antenna panel of claim 17, wherein said master chip is configured to: provide a first phase shift signal to said first plurality of antennas via said first RF front end chip, and provide a second phase shift signal to said second plurality of antennas via said second RF front end chip.
7. The phased array antenna panel of claim 1, further comprising a master chip, wherein said master chip is configured to: provide a first phase shift signal to said first plurality of antennas via said first RF front end chip, and provide a second phase shift signal to said second plurality of antennas via said second RF front end chip.
24. The phased array antenna panel of claim 17, wherein said master chip is further configured to: provide a first amplitude control signal to said first plurality of antennas via said first RF front end chip, and provide a second amplitude control signal to said second plurality of antennas via said second RF front end chip.
8. The phased array antenna panel of claim 1, further comprising a master chip, wherein said master chip is further configured to: provide a first amplitude control signal to said first plurality of antennas via said first RF front end chip, and provide a second amplitude control signal to said second plurality of antennas via said second RF front end chip.
25. A phased array antenna panel, comprising: a master chip configured to drive in parallel a plurality of control and data buses coupled to a plurality of first antennas and a plurality of second antennas; a first radio frequency (RF) front end chip between said first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas; and produce a first phase-shifted output signal based on a first phase shift of said first input signals; a second RF front end chip between said second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas; and produce a second phase-shifted output signal based on a second phase shift of said second input signals; a power combiner on a substrate of said phased array antenna panel, wherein said power combiner comprises microstrips, and wherein said microstrips are configured to: receive said first phase-shifted output signal and said second phase-shifted output signal; and output a power combined output signal based on said first phase-shifted output signal and said second phase-shifted output signal; and a combiner RF chip configured to receive said power combined output signal.
9. A phased array antenna panel, comprising: a first radio frequency (RF) front end chip between a first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas, and produce a first phase-shifted output signal based on a first phase shift of said first input signals; a second RF front end chip between a second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas, and produce a second phase-shifted output signal based on a second phase shift of said second input signals; a power combiner on a substrate of said phased array antenna panel, wherein said power combiner comprises microstrips, and wherein said microstrips are configured to: receive said first phase-shifted output signal and said second phase-shifted output signal, and output a power combined output signal based on said first phase-shifted output signal and said second phase-shifted output signal; and a combiner RF chip configured to receive said power combined output signal.
26. The phased array antenna panel of claim 25, wherein said combiner RF chip is further configured to produce a buffered power combined output signal based on said power combined output signal.
10. The phased array antenna panel of claim 9, wherein said combiner RF chip is further configured to produce a buffered power combined output signal based on said power combined output signal.
27. The phased array antenna panel of claim 25, wherein said power combined output signal is fed into an input buffer in said combiner RF chip.
11. The phased array antenna panel of claim 9, wherein said power combined output signal is fed into an input buffer in said combiner RF chip.
28. The phased array antenna panel of claim 25, wherein each antenna of said first plurality of antennas and said second plurality of antennas comprises vertically polarized probe and horizontally polarized probe.
12. The phased array antenna panel of claim 9, wherein each antenna of said first plurality of antennas and said second plurality of antennas comprises vertically polarized probe and horizontally polarized probe.
29. The phased array antenna panel of claim 25, wherein said combiner RF chip is substantially centered between said first RF front end chip and said second RF front end chip.
13. The phased array antenna panel of claim 9, wherein said combiner RF chip is substantially centered between said first RF front end chip and said second RF front end chip.
30. The phased array antenna panel of claim 25, wherein said master chip is configured to: provide a first phase shift signal to said first plurality of antennas via said first RF front end chip, and provide a second phase shift signal to said second plurality of antennas via said second RF front end chip.
14. The phased array antenna panel of claim 9, further comprising a master chip, wherein said master chip is configured to: provide a first phase shift signal to said first plurality of antennas via said first RF front end chip, and provide a second phase shift signal to said second plurality of antennas via said second RF front end chip.
31. The phased array antenna panel of claim 25, wherein said master chip is further configured to: provide a first amplitude control signal to said first plurality of antennas via said first RF front end chip, and provide a second amplitude control signal to said second plurality of antennas via said second RF front end chip.
15. The phased array antenna panel of claim 9, further comprising a master chip, wherein said master chip is further configured to: provide a first amplitude control signal to said first plurality of antennas via said first RF front end chip, and provide a second amplitude control signal to said second plurality of antennas via said second RF front end chip.
32. A phased array antenna panel, comprising: a master chip configured to drive in parallel a plurality of control and data buses coupled to a plurality of first antennas and a plurality of second antennas; a first radio frequency (RF) front end chip between said first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas, and produce a first amplified output signal based on a first amplification of said first input signals; a second RF front end chip between said second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas; and produce a second amplified output signal based on a second amplification of said second input signals; and a combiner RF chip configured to: receive said first amplified output signal and said second amplified output signal; and produce a power combined output signal based on said first amplified output signal and said second amplified output signal.
16. A phased array antenna panel, comprising: a first radio frequency (RF) front end chip between a first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas, and produce a first amplified output signal based on a first amplification of said first input signals; a second RF front end chip between a second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas, and produce a second amplified output signal based on a second amplification of said second input signals; and a combiner RF chip configured to: receive said first amplified output signal and said second amplified output signal, combine a first power of said first amplified output signal and a second power of said second amplified output signal, and produce a power combined output signal based on said combination of said first power signal and said second power signal.



Claims 17-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,199,717. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the features found in claims 17-32 are also found in claims 1-18 of the ‘717 patent.

Application 17/230,696				U.S. Patent No. 10,199,717
17. A phased array antenna panel, comprising: a master chip configured to drive in parallel a plurality of control and data buses coupled to a plurality of first antennas and a plurality of second antennas; a first radio frequency (RF) front end chip between said first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas; and produce a first phase-shifted output signal based on a first phase shift of said first input signals; a second RF front end chip between said second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas; and produce a second phase-shifted output signal based on a second phase shift of said second input signals; and a combiner RF chip configured to: receive said first phase-shifted output signal and said second phase-shifted output signal; and produce a power combined output signal based on said first phase-shifted output signal and said second phase-shifted output signal.
1. A phased array antenna panel, comprising: a first radio frequency (RF) front end chip arranged between a first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas, and produce a first output signal based on said first input signals; a second RF front end chip arranged between a second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas, and produce a second output signal based on said second input signals; a master chip configured to: provide, via said first RF front end chip, a first phase shift signal for said first plurality of antennas based on said received first input signals, and provide, via said second RF front end chip, a second phase shift signal for said second plurality of antennas based on said received second input signals; and a combiner RF chip configured to: receive said first output signal and said second output signal, and produce a power combined output signal that is a combination of a first power of said first output signal and a second power of said second output signal.
18. The phased array antenna panel of claim 17, wherein said combiner RF chip comprises a lumped-element power combiner.
2. The phased array antenna panel of claim 1, wherein said combiner RF chip comprises a lumped-element power combiner.
19. The phased array antenna panel of claim 18, wherein said lumped-element power combiner comprises at least one of an on-chip capacitor or an inductor.
3. The phased array antenna panel of claim 2, wherein said lumped-element power combiner comprises on-chip capacitors and inductors.

20. The phased array antenna panel of claim 17, wherein said first phase-shifted output signal and said second phase-shifted output signal are fed into respective input buffers in said combiner RF chip.
4. The phased array antenna panel of claim 1, wherein said first output signal and said second output signal are fed into respective input buffers in said combiner RF chip.
21. The phased array antenna panel of claim 17, wherein said combiner RF chip includes an output buffer, and wherein said output buffer is configured to generate a buffered power combined output signal based on said power combined output signal.
5. The phased array antenna panel of claim 1, wherein said combiner RF chip includes an output buffer, and wherein the output buffer is configured to generate a buffered power combined output signal based on said power combined output signal.
22. The phased array antenna panel of claim 17, wherein said combiner RF chip is substantially centered between said first RF front end chip and said second RF front end chip.
7. The phased array antenna panel of claim 1, wherein said combiner RF chip is substantially centered between said first RF front end chip and said second RF front end chip.
23. The phased array antenna panel of claim 17, wherein said master chip is configured to: provide a first phase shift signal to said first plurality of antennas via said first RF front end chip, and provide a second phase shift signal to said second plurality of antennas via said second RF front end chip.
See claim 1
24. The phased array antenna panel of claim 17, wherein said master chip is further configured to: provide a first amplitude control signal to said first plurality of antennas via said first RF front end chip, and provide a second amplitude control signal to said second plurality of antennas via said second RF front end chip.
8. The phased array antenna panel of claim 1, wherein said master chip is further configured to: provide, via said first RF front end chip, a first amplitude control signal for said first plurality of antennas based on said received first input signals, and provide, via said second RF front end chip, a second amplitude control signal for said second plurality of antennas based on said received second input signals.
25. A phased array antenna panel, comprising: a master chip configured to drive in parallel a plurality of control and data buses coupled to a plurality of first antennas and a plurality of second antennas; a first radio frequency (RF) front end chip between said first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas; and produce a first phase-shifted output signal based on a first phase shift of said first input signals; a second RF front end chip between said second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas; and produce a second phase-shifted output signal based on a second phase shift of said second input signals; a power combiner on a substrate of said phased array antenna panel, wherein said power combiner comprises microstrips, and wherein said microstrips are configured to: receive said first phase-shifted output signal and said second phase-shifted output signal; and output a power combined output signal based on said first phase-shifted output signal and said second phase-shifted output signal; and a combiner RF chip configured to receive said power combined output signal.
11. A phased array antenna panel comprising: a first radio frequency (RF) front end chip arranged between a first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas, and produce a first output signal based on said first input signals; a second RF front end chip arranged between a second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas, and produce a second output signal based on said second input signals; a master chip configured to: provide, via said first RF front end chip, a first phase shift signal for said first plurality of antennas based on said received first input signals, and provide, via said second RF front end chip, a second phase shift signal for said second plurality of antennas based on said received second input signals, a power combiner on a substrate of said phased array antenna panel, wherein said power combiner comprising microstrips that are configured to: receive said first output signal and said second output signal, and output a power combined output signal; and a combiner RF chip configured to receive said power combined output signal.
26. The phased array antenna panel of claim 25, wherein said combiner RF chip is further configured to produce a buffered power combined output signal based on said power combined output signal.
12. The phased array antenna panel of claim 11, wherein said combiner RF chip is configured to produce a buffered power combined output signal based on said power combined output signal.
27. The phased array antenna panel of claim 25, wherein said power combined output signal is fed into an input buffer in said combiner RF chip.
13. The phased array antenna panel of claim 11, wherein said power combined output signal is fed into an input buffer in said combiner RF chip.
28. The phased array antenna panel of claim 25, wherein each antenna of said first plurality of antennas and said second plurality of antennas comprises vertically polarized probe and horizontally polarized probe.
14. The phased array antenna panel of claim 11, wherein each antenna of said first plurality of antennas and said second plurality of antennas includes a vertically polarized probe and a horizontally polarized probe, wherein corresponding vertically polarized probe and corresponding horizontally polarized probe of said first plurality of antennas are connected to said first RF front end chip via a plurality of first electrical connectors, and wherein corresponding vertically polarized probe and corresponding horizontally polarized probe of said second plurality of antennas are connected to said second RF front end chip via a plurality of second electrical connectors.
29. The phased array antenna panel of claim 25, wherein said combiner RF chip is substantially centered between said first RF front end chip and said second RF front end chip.
15. The phased array antenna panel of claim 11, wherein said combiner RF chip is substantially centered between said first RF front end chip and said second RF front end chip.

30. The phased array antenna panel of claim 25, wherein said master chip is configured to: provide a first phase shift signal to said first plurality of antennas via said first RF front end chip, and provide a second phase shift signal to said second plurality of antennas via said second RF front end chip.
16. The phased array antenna panel of claim 11, wherein said master chip is further configured to; provide, via said first RF front end chip, a first amplitude control signal for said first plurality of antennas based on said received first input signals, and provide, via said second RF front end chip, a second amplitude control signal for said second plurality of antennas based on said received second input signals.
31. The phased array antenna panel of claim 25, wherein said master chip is further configured to: provide a first amplitude control signal to said first plurality of antennas via said first RF front end chip, and provide a second amplitude control signal to said second plurality of antennas via said second RF front end chip.
8. The phased array antenna panel of claim 1, wherein said master chip is further configured to: provide, via said first RF front end chip, a first amplitude control signal for said first plurality of antennas based on said received first input signals, and provide, via said second RF front end chip, a second amplitude control signal for said second plurality of antennas based on said received second input signals.
32. A phased array antenna panel, comprising: a master chip configured to drive in parallel a plurality of control and data buses coupled to a plurality of first antennas and a plurality of second antennas; a first radio frequency (RF) front end chip between said first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas, and produce a first amplified output signal based on a first amplification of said first input signals; a second RF front end chip between said second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas; and produce a second amplified output signal based on a second amplification of said second input signals; and a combiner RF chip configured to: receive said first amplified output signal and said second amplified output signal; and produce a power combined output signal based on said first amplified output signal and said second amplified output signal.
1. A phased array antenna panel, comprising: a first radio frequency (RF) front end chip arranged between a first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas, and produce a first output signal based on said first input signals; a second RF front end chip arranged between a second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas, and produce a second output signal based on said second input signals; a master chip configured to: provide, via said first RF front end chip, a first phase shift signal for said first plurality of antennas based on said received first input signals, and provide, via said second RF front end chip, a second phase shift signal for said second plurality of antennas based on said received second input signals; and a combiner RF chip configured to: receive said first output signal and said second output signal, and produce a power combined output signal that is a combination of a first power of said first output signal and a second power of said second output signal.



Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 17, patentability exists, at least in part, with the claimed features of a master chip configured to drive in parallel a plurality of control and data buses coupled to a plurality of first antennas and a plurality of second antennas; a first radio frequency (RF) front end chip between said first plurality of antennas, wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas; and produce a first phase-shifted output signal based on a first phase shift of said first input signals; a second RF front end chip between said second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas; and produce a second phase-shifted output signal based on a second phase shift of said second input signals; and a combiner RF chip configured to: receive said first phase-shifted output signal and said second phase-shifted output signal; and produce a power combined output signal based on said first phase-shifted output signal and said second phase-shifted output signal.  
 	Wang (US 2014/0210668) – of record -is cited as teaching some elements of the claimed invention including a first plurality of antennas, a first RF front end chip, a second plurality of antennas, and a combiner RF chip.  Wang (US 2016/0359230) also discloses similar features including a first plurality of antennas, a first RF front end chip, a second plurality of antennas, and a combiner RF chip. 
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 25, patentability exists, at least in part, with the claimed features of a master chip configured to drive in parallel a plurality of control and data buses coupled to a plurality of first antennas and a plurality of second antennas in combination with wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas; and produce a second phase-shifted output signal based on a second phase shift of said second input signals; a power combiner on a substrate of said phased array antenna panel, wherein said power combiner comprises microstrips, and wherein said microstrips are configured to: receive said first phase-shifted output signal and said second phase-shifted output signal; and output a power combined output signal based on said first phase-shifted output signal and said second phase-shifted output signal; and a combiner RF chip configured to receive said power combined output signal.  
 	Wang and Wang are cited as teaching some elements of the claimed invention including a first plurality of antennas, a first RF front end chip, a second plurality of antennas, and a combiner RF chip. 	
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 32, patentability exists, at least in part, with the claimed features of a master chip configured to drive in parallel a plurality of control and data buses coupled to a plurality of first antennas and a plurality of second antennas in combination with wherein said first RF front end chip is configured to: receive first input signals from said first plurality of antennas, and produce a first amplified output signal based on a first amplification of said first input signals; a second RF front end chip between said second plurality of antennas, wherein said second RF front end chip is configured to: receive second input signals from said second plurality of antennas; and produce a second amplified output signal based on a second amplification of said second input signals; and a combiner RF chip configured to: receive said first amplified output signal and said second amplified output signal; and produce a power combined output signal based on said first amplified output signal and said second amplified output signal.  
 	Wang and Wang are cited as teaching some elements of the claimed invention including a first plurality of antennas, a first RF front end chip, a second plurality of antennas, and a combiner RF chip. 	
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845